DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest a camera lens including an imaging lens assembly comprising an object-side lens element and an image-side lens element; and an annular optical component disposed between the object-side lens element and the image-side lens element, the object-side lens element disposed on an object-side direction of the annular optical component, the image-side lens element disposed on an object-side direction of the annular optical component, the annular 10 optical component comprising a plastic element and a metal element disposed on the plastic element, the plastic element comprising a plastic part, and the metal element comprising a metal part; wherein the plastic part comprises at least part of an inner annular surface of the annular optical component, the plastic part surrounds a central axis of the annular optical component so as to form a central opening, an outer annular surface of the annular optical component and the inner annular surface are opposite to each other, an object-side surface of the annular optical component faces an object-side direction of the annular optical component and is connected to the outer annular surface and the inner annular surface, an image-side surface of the annular optical component faces an image-side direction of the annular optical component and is connected to the outer annular surface and the inner annular surface, and the image- side surface and the object-side surface are opposite to each other; wherein the metal part of the metal element extends from the outer annular surface to at least one of the object-side surface and the image-side surface, and the metal part on one of the object-side surface and the image-side surface is exposed.; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 10, the prior art taken either singly or in combination fails to anticipate or fairly suggest an annular optical component including the plastic part surrounds a central axis of the annular optical component so as to form a central opening, an outer annular surface of the annular optical component and the inner annular surface are opposite to each other, an object-side surface of the annular optical component faces an object-side direction of the annular optical component and is connected to the outer annular surface and the inner annular surface, an image-side surface of the annular optical component faces an image-side direction of the annular optical component and is connected to the outer annular surface and the inner annular surface, and the image- side surface and the object-side surface are opposite to each other.; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 12, the prior art taken either singly or in combination fails to anticipate or fairly suggest an annular optical component including wherein a distance between the at least one folding structures in a direction perpendicular to the central axis of the annular optical component is s, the maximum thickness of the annular optical component is t, and the following condition is satisfied: 0.05 < s/t < 1.0.; recited together in combination with the totality of particular features/limitations recited therein

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11, 13 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Silver US 7,423,811 B2.
Re claim 9, Silver teaches an annular optical component (see figure 3), comprising a plastic element (see numeral 42) and a metal element (see numeral 44), the metal element being insert-molded with the plastic element (see figure 3), the plastic element (see figure 3) comprising a plastic part (see col 10 line 11), and the metal element comprising at least one folding structure (see numeral 18 wraps around 12); wherein the plastic part comprises at least part of an inner annular surface of the annular optical component (see figure 3), the plastic part surrounds a central axis of the annular optical component so as to form a central opening (see numeral 42), an outer annular surface of the annular optical component and the inner annular surface are opposite to each other (see figure 3, numerals 44 and 18), an object-side surface of the annular optical component faces an object-side direction of the annular optical component and is connected to the outer annular surface and the inner annular surface (see figure 3 numerals 44, 18, 12 and 42), an image-side surface of the annular optical component faces an image-side direction of the annular optical component and is connected to the outer annular surface and the inner annular surface, and the image- side surface and the object-side surface are opposite to each other (see figure 3).
Re claim 11, Silver teaches wherein the quantity of the at least one folding structure is equal to or larger than two (see figure 3).
Re claim 13, Silver teaches wherein the metal element further comprises a metal part, the metal part extends from the outer annular surface to at least one of the object-side surface and the image-side surface, and the metal part on one of the object-side surface and the image-side surface is exposed (see numeral 44).


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110122511 Al 		US 8248701 Bl 	US 20090268315 Al
US 20150070765 Al 		US 20060098307 Al

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/            Primary Examiner, Art Unit 2872